Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): March 30, 2009 (March 30, 2009) Polaris Acquisition Corp. (Exact Name of Registrant as Specified in Charter) Delaware 001-33541 20-0443717 (State or Other Jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification Number) 2200 Fletcher Avenue, 4th Floor Fort Lee, New Jersey (Address of Principal Executive Offices) (Zip Code) Registrants telephone number, including area code: (212) 242-3500 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) ¨
